 J.C. HIRSCHMAN COMPANY, INC.529in each group select the Intervenors,' or if a majority of theemployees in one group select the Petitioner and a majorityof the employees in the other group select the Intervenors, orifa majority of the employees in only one of the groups selecta labor organization,the employees in each group whichselects a labor organization will be deemed to have indicatedtheir desire to be a separate bargaining unit, which the Boardin such circumstances finds appropriate for the purposes ofcollective bargaining, and the Regional Director conductingthe elections is instructed to issue a certification of repre-sentatives to the labor organization or organizations selectedby the employees in the voting group or groups. If a majorityof the employees in either or both voting groups do not selecta labor organization,theRegional Director conducting theelections is instructed to issue a certification of results ofelection with respect to such group or groups.[Text of Direction of Elections omitted from publication.]8As the Intervenors did not indicate how they wish to appear on the ballot, and as therecord is not clear regarding which group each Local seeks, we shall place the IntervenorLocals jointly on the ballots for both groups. Upon prompt request,the Regional Directoris authorized to change the designations of the Intervenors on the ballots.J.C.HIRSCHMAN COMPANY, INC.'andINTERNATIONALBROTHERHOOD OF TEAMSTERS, CHAUFFEURS, WARE-HOUSEMEN AND HELPERS OF AMERICA, LOCAL 193,AFL, Petitioner.CaseNo. 35-RC-911. July 30, 1953DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before Robert Volger,hearing officer. The hearing officer's rulings made at the hear-ing are free from prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the Act, theBoard has delegated its powers in connection with this case toa three-member panel [Members Houston, Styles, and Peter-son].Upon the entire record in this case, the Board finds:1.The Employer is engaged in commerce within the mean-ing ofthe Act.2.The labororganizationsinvolvedclaim to representcertain employees of the Employer.3.The Employer and the Intervenor, Local 169, TextileWorkers Union of America, CIO, moved todismissthe petitionon the grounds that: (1) The unit sought is inappropriate; (2)their contract which extends to September 13, 1952, and is1The Employer's name appears as amended atthe hearing.106 NLRB No. 82. 530DECISIONSOF NATIONAL LABOR RELATIONS BOARDautomatically renewable thereafter for yearly periods, subjectto a 60-day notice clause, is abar; (3) the Petitioner's showingof interest is not timely or adequate; and (4) the employeessought no longer wish to be represented by the Petitioner or bein a separate unit. The hearing officer refused to receiveevidence bearing on the issues raised by the third and fourthgrounds of the motion, and the Employer and the Intervenorexcepted to his rulings.As to the first ground, we find for the reason fully s,.1 forth inparagraph numbered 4, infra, that the unit sought may be ap-propriate. With regard to the second ground, as the petition wasfiledwithin a reasonable time before the Mill B date of theexisting contract, we find it was timely filed and that the con-tract is not a bar.2 With respect to the third ground, a showingof interest is an administrative matter not litigable by theparties. 3 TheBoard is administratively satisfied with thePetitioner's interest showing in this case. With regard to thefinal ground, the employees' preferences concerning the unitthey wish to be in and the bargaining agent they wish to repre-sent them can best be determined by a secret election.4 Themotion is therefore denied, and the exceptions are overruled.We find that a question affecting commerce exists concern-ing the representation of employees of the Employer within themeaning of Section 9 (c) (1) and Section 2 (6) and (7) ofthe Act.4.The Petitionerseeksto sever a unit of four truckdriversfrom a production and maintenance unit inexistence since 1937at the Employer's Indianapolis, Indiana, furniture plant. TheIntervenor and the Employer contend that the unit sought is in-appropriate because of the bargaining history on a more compre -hensive basis, and because the requested employees are anintegral part of the larger unit and workunder the same condi-tions as the other employees in that unit.Of the Employer's 4 truckdrivers, 1, who is administrativelyassigned to the felt department, spends about 90 percent of histime in o, er-the-road driving, and the remainder of his time inloading and unloading his truck. The other 3 drivers, who areadministrativelyassignedto the mattress department, spendfrom 50-70 percent of their time intruckdriving, some of whichincludes over-the-road driving, and the rest of their time inassistingother employees load and unload their own and sup-pliers' trucks, hauling trash, and doing production work. Al-though they have no common supervisor and are on separatedepartmental senioritylists,the employees sought are the onlyones in the plant who are designated as truckdrivers and driveZLewis Engineering& Manufacturing Company, 100 NLRB '_353. The Petitioner contendedthat the contractis not a bar because it contains an illegal union- securityclause.In view ofour determinationof the contract-bar issue,supra, the legality of the union- security clauseneed not also be considered.3Arrow Candy Co., Inc., 100 NLRB 573.4East CoastFisheries, Inc., 97 NLRB 1261. SEATTLE DOOR COMPANY,INC.531trucks.' Also, while they receive the same benefits and thesame average pay as the other employees, and generally sharethe same working conditions, their hours are variable, e. g.,the felt driver starts work late in the morning if he worked latethe previous day, and the other drivers con. in late if they knowtheir trucks will not be loaded until after the usual startingtime.We are of the opinion that the Employer's truckdrivers are ahomogeneous and identifiable group, analogous to those whomthe Board has previously held may be a separate bargainingunit, if they desire, despite a bargaining history on a broaderbasis. 6 They may, of course, remain part of the more compre-hensive production and maintenance unit, if they wish.We shall therefore direct an election in the following votinggroup: All truckdrivers at the Employer's Indianapolis, Indiana,plant, excluding all other employees, guards, and supervisorsas defined in the Act. If a majority of the employees in thisgroup vote for the Petitioner, they will be taken to have indi-cated their desire to constitute a separate bargaining unit, andthe Regional Director conducting the election is instructed toissue a certification of representatives to the Petitioner forthe unit, which the Board under such circumstances finds to beappropriate for the purposes of collective bargaining. In theevent that a majority vote for the Intervenor, the Board findsthe existing unit to be appropriate and the Regional Directorconducting the election is instructed to issue a certification ofresults of election to that effect.[Text of Direction of Election omitted from publication.]Member Peterson, dissenting:In view of the collective-bargaining history on a plantwidebasis since 1937, and in the absence of any other factors war-ranting their severance from the established unit,? I would notaccord the truckdrivers separate representation.5 One of the mattress drivers recently served as a replacement for a shipping departmentemployee on leave from the plant, but in the interim a replacement truck had to be leasedby the Employer to do that driver's work, and when the absent employee returned to workthe driver returned to his usual assignment.6General Box Company. 93 NLRB 789. The decisions relied upon by the Employer in itsbrief are clearly distinguishable on their facts.TSee my dissenting opinion in W. C. Hamilton and Sons, 104 NLRB 627.SEATTLE DOOR COMPANY, INC.andLOCAL 193, INTER-NATIONAL BROTHERHOOD OF FIREMEN AND OILERS,AFL, Petitioner. Case No. 19-RC-1321. July 31, 1953DECISION AND ORDERUpon a petition duly filed under Section 9 (c) of the NationalLaborRelationsAct, a hearing was held before Donald D.106 NLRB No. 91.322615 0 - 54 - 35